DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3,6-7,9-18 and 20-24 allowed.
The following is an examiner’s statement of reasons for allowance:-
Claim 1 recites, inter alia, a control unit configured to selectively activate one of the first contactor and the second contactor to selectively direct power from the power control system to one of a first power dispenser and a second power dispenser by receiving information regarding a first electric vehicle coupled to the first power dispenser and a second electric vehicle coupled to a second power dispenser, the received information comprising a schedule of the first and second vehicles and an energy cost; and the first power dispenser and the second power dispenser coupled to the power distribution system, wherein the first contactor electrically couples the first dispenser to the power control system and the second contactor electrically couples the second dispenser to the power control system, wherein the first power dispenser and the second power dispenser are each configured to direct power to an electric vehicle the first and/or second electric vehicle. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
         Claim 7 recites, inter alia,  the power distribution system comprises a first contactor, a second contactor, and is coupled to a power control system; electrically coupling, by the first contactor, the first dispenser to the power control system; electrically coupling, by the second contactor, the second dispenser to the power control system; receiving information regarding the first electric vehicle and the second electric, the information comprising a schedule of the first and second vehicles ; directing power from the power control system to the power distribution system; determining to charge the first electric vehicle prior to the second electric vehicle based on the received information; and selectively directing power from the power distribution system to the first power dispenser without directing power to the second power dispenser. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
      Claim 14 recites, inter alia,  receive information regarding the first electric vehicle coupled to the first power dispenser and the second electric vehicle coupled to the second power dispenser, the received information comprising a schedule of the first and second vehicles and an energy cost; determine to charge the first electric vehicle prior to the second electric vehicle based on the received information; selectively directing power to the first dispenser coupled to the first electric vehicle by activating the first contactor and deactivating the second contactor; and as a result of determining that the first electric vehicle is charged, selectively directing power to the second dispenser coupled to the second electric vehicle by activating the second contactor and deactivating the first contactor. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859